Citation Nr: 0102395	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-13 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to restoration of a 40 percent evaluation for a 
low back condition, presently rated 20 percent disabling 
effective August 1, 1999.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and2aa Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
December 1986.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A May 1998 rating decision assigned a 40 percent rating 
effective from November 3, 1997 for the veteran's lumbar 
spine condition.

3.  In February 1999, the RO proposed a reduction in the 
veteran's disability rating for a lumbar spine disability 
from 40 percent to 20 percent and advised him of the proposal 
and his appellate rights the following month; the proposed 
reduction was effectuated by a May 1999 rating decision, 
effective from August 1, 1999.

4.  The rating reduction is not supported by the 
preponderance of the objective evidence of record.

5.  The veteran's lumbar spine condition is manifested by an 
absent left ankle jerk, back pain requiring medication at 
night and some radiculopathy; his condition causes no more 
than severe impairment.



CONCLUSION OF LAW

The criteria for a restoration of a 40 percent rating for a 
low back condition have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.105, 3.321(b), 4.1, 4.2, 4.7, 
4.40, 4.41, 4.42, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the rating for his low back 
condition should not have been reduced.  He continues to 
experience low back pain radiating into his left leg and foot 
with accompanying left foot numbness.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, Board is satisfied that all relevant facts have been 
properly developed with respect to this issue, that VA has 
given the veteran adequate notice regarding the evidence 
necessary to substantiate his claim and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.  38 U.S.C.A. § 5107 (1999); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Factual Background

A September 1988 rating decision granted service connection 
for a back condition, described as status post lumbar 
laminectomy for herniated nucleus pulposus L5-S1 with chronic 
lumbar strain.  The disability was assigned a 10 percent 
rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

On November 3, 1997, the RO received the veteran's claim for 
an increased evaluation for his service-connected back 
condition.

During his December 1997 VA orthopedic examination, the 
veteran complained of pain, weakness, stiffness and 
fatigability in his low back.  He took 800 mg of Motrin three 
times a day to alleviate his pain.  He reported having a 
flare-up of symptoms two months before the examination and 
was unable to flex or extend his low back during the flare-
up.  The veteran denied using crutches, a cane or brace.  
Upon examination, it was noted that the veteran was currently 
experiencing a flare-up and was unable to either flex or 
extend his spine.  There was 30 degrees lateral flexion and 
rotation to 20 degrees, beyond which he experienced pain.  
There was no muscle spasm, but pain was evident as well as 
tenderness.  No kyphosis or scoliosis was noted.  Recent X-
ray studies reportedly showed grade one spina bifida with 
changes consistent with surgery.  Also it was reported that a 
recent CT scan showed some fibrosis of the L5/S1 area, but 
not any new bulging of the disc cord compression or 
neuroforamina compression.  The diagnoses were a history of 
L5/S1 diseconomy with current severe pain and X-ray studies 
suggestive of possible facet junction disease.  There was no 
accompanying neurological suggestion and there was no cord 
compression or nerve root compression.  He was also diagnosed 
with grade one spina bifida and degenerative disease of the 
facet junctions, as well as minor disc bulging at L4/5 and 
L5/S1 without evidence of frank herniation.  The examiner 
again noted that the veteran was currently experiencing a 
flare-up with extremely limited range of motion.  

A December 1997 VA computed tomography (CT) scan of the 
lumbosacral spine showed an increase in soft tissues about 
the S1 nerve root that was suspected to be related to 
postoperative epidural fibrosis.  It also showed evidence of 
minor disc bulging at L5/S1 and to a lesser extent at L4/L5.  
There was no evidence of frank disc herniation at any of the 
levels.

A January 1998 magnetic resonance report (MRI) of the 
veteran's lumbar spine conducted by Mid-Michigan MRI, Inc., 
showed a sizable herniated disc fragment at the L4/L5 level 
in the paracentral location causing a functional canal 
stenosis; postoperative changes on the left at L5/S1 with no 
evidence of recurrent disc herniation; and degenerative disc 
disease changes at L4/L5 and L5/S1.

In April 1998, the veteran was admitted to a VA facility with 
complaints of pain down his left leg and chronic numbness 
into his left foot and big toe.  Physical examination 
revealed some numbness in the left L5 and old left S1 
distribution.  His straight leg raising was positive and he 
had an absent left ankle jerk.  He was diagnosed with a 
herniated left L4/L5 lumbar disc and underwent a left L4/L5 
discectomy.  

A May 1998 VA neurosurgery progress note indicates that the 
veteran had made overall excellent recovery from his 
discectomy the month before.  He had significantly decreased 
pain down his left leg with some twinges of pain down his 
left leg.  He had 5/5 muscle strength in his lower 
extremities and a very small amount of numbness in the left 
L5 distribution.  His straight leg raising had improved to 
better than 60 degrees and his cross leg raising was 
negative.  

A May 1998 rating decision increased the veteran's rating for 
his lumbar spine condition to 40 percent, effective from 
November 3, 1997.

At his January 1999 VA orthopedic examination, the veteran 
continued to complain of intermittent low back pain and pain 
in the left para-lumbar and buttock region radiating into his 
left thigh and knee with persistent numbness of three toes in 
the left foot.  He described the pain as worse after arising 
from a seated position.  The veteran's gait was observed to 
be normal and he was able to stand on both heels and toes 
without difficulty.  No para-lumbar spasm was noted.  Spinal 
extension was to 20 degrees with lateral bending to 20 
degrees bilaterally.  Several more degrees could be obtained 
with active forceful bending.  The veteran was observed to be 
able to bend over and put his shoes and socks on without 
difficulty and admitted no pain was associated with the 
activity.  Neurological examination showed no evidence of 
muscle wasting fasciculation or decreased muscle tone.  There 
was no pathological evidence of atrophy or of focal weakness 
of any myotomes in the left lower extremity.  Deep tendon 
reflexes were all intact except for an absent left ankle 
jerk.  Sensory examination revealed L5/S1 dermatone 
hypalgesia.  He was diagnosed with status post lumbar 
laminectomy at the L4/L5 level with excellent postoperative 
results and with status post hemilaminectomy at the L5/S1 
level of April 1998.  The examiner noted that the only 
residual objective finding was L5 hypalgesia to pinprick.  
The examiner opined that the veteran's current level of pain 
was not to a degree to interfere with his work or social 
activities.  

VA treatment records, dating from May to December 1999 show 
that the veteran had physical therapy sessions from May to 
July 1999 for low back pain.  His July 1999 final progress 
note shows that he reported pain levels of 3-4/10. 

During his October 1999 personal hearing, the veteran 
testified that he experienced excruciating pain prior to his 
April 1998 surgery.  Since his surgery his pain decreased in 
severity, but had leveled off.  He experienced back pain in 
the mornings that sometimes radiated into the back of his 
left leg and sometimes pulsated into his left foot.  He also 
experienced muscle spasms occasionally and had difficulty 
walking down stairs.  He sometimes slept on the floor or on a 
board.  Walking was described as being initially difficult, 
but became easier after his back "loosen[ed] up."  He was 
also unable to bend over early in the day.  His physical 
therapy was discontinued two months prior to the hearing.  
The veteran testified that he was provided employment with a 
friend who made accommodations for his back disability.  The 
veteran's wife testified that he had been verbally told by a 
VA physician that he could no longer work as a machinist and 
that he should look for a desk job.

During his November 1999 VA orthopedic examination, the 
veteran complained of residual numbness in the lateral aspect 
of his foot and some stiffness and fatigability from time to 
time.  He reported that flare-ups of his condition were 
triggered either by weather or his work.  The more he worked 
the more pain he experienced.  During flare-ups, he had 
difficulty sleeping at night and slept in a reclining chair.  
He also took additional pain medication at night.  He did not 
use a brace, crutches or a cane.  Low back flexion was to 70 
degrees, extension to 25 degrees, right flexion to 30 
degrees, left flexion to 40 degrees and both right and left 
rotation to 30 degrees.  Examination revealed some tenderness 
along the veteran's scar area but no evidence of 
paravertebral muscle spasm.  The musculature of his back was 
poorly developed.  There was a reduction to pinprick 
sensation on the lateral aspect of the left foot.  There was 
no evidence of muscle wasting or loss of muscle mass.  His 
left ankle reflex was absent, but all other lower extremity 
reflexes were normal.  His right leg was normal.  X-ray 
studies of the lumbosacral spine showed arthritic changes.  
He was diagnosed as status post a 1986 L5/S1 laminectomy and 
a 1998 L4/L5 laminectomy.  The examiner opined that the 
second surgery corrected the prolapsed disc and that the 
post-operative results were satisfactory with some mild 
numbness in the foot.

A VA neurological examination conducted that same month 
indicates that the veteran worked full-time.  He complained 
of numbness along the lateral aspect of his left foot 
approximately once a month.  The examiner noted that the 
veteran had a prolapsed disc that had been corrected by 
surgery and that the veteran had residual moderate loss of 
sensory perception.  The veteran was diagnosed with residual 
left leg mild radiculopathy that was possibly due to L4 nerve 
impingement.  

A November 1999 VA electrodiagnostic report shows evidence of 
chronic changes of radiculopathy with no evidence of ongoing 
left radiculopathy. 

Southwestern Michigan Imaging Center conducted a MRI in 
December 1999.  The study showed evidence of degenerative and 
postsurgical changes in the low lumbar region at the L4/L5 
and L5/S1 levels with no recurrent disc herniation nor 
compromise of the thecal sac or existing nerve roots.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service- connected 
back disability.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

The veteran's low back disability is currently rated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Diagnostic Code 5293 provides that intervertebral disc 
disease warrants a 20 percent evaluation if it is moderate 
with recurring attacks; 40 percent evaluation if it is severe 
with recurring attacks with intermittent relief; or 60 
percent evaluation if it is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

There are other diagnostic codes for evaluating the spine 
that provide a rating greater than 20 percent.  However, 
there is no evidence of vertebral fracture, Code 5285, 
ankylosis, Codes 5286 and 5289, or lumbosacral strain, Code 
5295.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  VA has 
determined that intervertebral disc syndrome involves loss of 
range of motion.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under Code 5293, 
even if the disability is already assigned the maximum rating 
available for limitation of motion under another diagnostic 
code.  VAOGCPREC 36-97.

Upon consideration of the evidence of record, the Board finds 
that the evidence does not support the rating reduction from 
40 to 20 percent.  Although the medical evidence and the 
veteran's own testimony indicates improvement with regard to 
his back pain, the most recent VA examinations show that he 
still experiences increased pain that disrupts his sleep at 
night and requires additional pain medication.  He also 
indicates increased pain with flare-ups the longer he works.  
Moreover, the medical findings show an absent left ankle jerk 
and some radiculopathy with diminished sensory perception in 
his left foot.  Evaluating the disability under Code 5293, 
the Board finds that the preponderance of the evidence 
continues to support a 40 percent evaluation.  However, the 
objective medical evidence fails to show evidence of 
pronounced intervertebral disc syndrome consistent with a 60 
percent rating.  In this respect the evidence does not 
indicate that the veteran has more than severe recurring 
attacks or that he has little intermittent relief; and there 
is no evidence of sciatic neuropathy or demonstrable muscle 
spasm.  The Board concludes that the disability picture more 
nearly approximates the criteria for a 40 percent rating 
under Code 5293.  38 C.F.R. § 4.7.  Accordingly, the Board 
finds that the preponderance of the evidence supports a 40 
percent evaluation for the veteran's lumbar spine condition.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.105(e), 
3.344(c), 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, 
Code 5293.

ORDER

Restoration of a 40 percent disability rating for a lumbar 
spine condition is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

